Citation Nr: 0316850	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-13 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 decision by the RO in New York, 
New York which denied service connection for Ménière's 
disease.  In December 1998, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

The Board notes that the veteran's claim for service 
connection was previously denied by the RO in a March 1958 
decision.  Even if the RO determined that new and material 
evidence was presented to reopen the claim, such is not 
binding on the Board; and the Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a March 1958 decision, the RO denied the veteran's 
claim for service connection for Ménière's disease.  Evidence 
received since the March 1958 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for Ménière's disease; and the 
March 1958 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial November 1995 rating decision, in 
the March 1996 statement of the case, in supplemental 
statements of the case dated in February 1998 and August 2002 
have provided the veteran with sufficient information 
regarding the applicable rules.  These documents are 
incorporated by reference.  The veteran and his 
representative have submitted written arguments and 
testimony.  The statement of the case and the supplemental 
statements of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a).

Factual Background

The veteran served on active duty from July 1947 to July 
1950.  A review of his medical records shows that on medical 
examination performed for enlistment purposes in July 1947, 
his hearing was shown to be 15/15, bilaterally, on whispered 
voice testing.  No abnormalities were noted with respect to 
the ears.  In August 1949, the veteran was treated for left 
otitis externa.  The veteran was hospitalized at Andrews Air 
Force Base in late March 1950 for acute labyrinthitis.  An 
April 1950 ear, nose, and throat (ENT) examination reflects 
that the veteran complained of thumping in his left ear and 
dizziness.  The examiner diagnosed a conduction disturbance 
in the left middle ear, and noted that further investigation 
was needed.  On medical examination performed for separation 
purposes in July 1950, the veteran's hearing was shown to be 
15/15, bilaterally, on whispered voice testing.  No 
abnormalities were noted with respect to the ears or 
eardrums.  Service medical records are negative for any 
symptoms or diagnosis of Ménière's disease.

An August 1951 abstract of medical record from Harlem 
Hospital reflects that the veteran was semi-comatose on 
admission; his temperature was 101 degrees and he began 
having convulsive seizures.  The diagnosis was convulsions of 
unknown etiology.

An August 1951 VA medical record reflects that the veteran 
reported that he had a 3-year history of an acute attack of 
dizziness, headache and vomiting lasting for two days, with 
no deafness or ringing of the ears.  He reported that he was 
diagnosed with Ménière's disease during service.  He 
complained of repeated episodes of vomiting since that time.  
On neurology consultation, the examiner noted that in April 
1950 the veteran reportedly had two episodes of vertigo and 
vomiting which were diagnosed as Ménière's disease.  The 
veteran reported that 9 days ago he had chills and a fever of 
101 degrees and was taken to Harlem Hospital, where he had 
convulsions and coma.  The diagnostic impression was an acute 
febrile episode probably with encephalitis.  Ménière's 
disease was not diagnosed.  A September 1951 
electroencephalogram (EEG) report was abnormal and the 
diagnosis was probable encephalitis.  Another EEG was 
performed in February 1952, and there was no definite 
evidence for epilepsy.

In February 1958, the veteran submitted a claim for service 
connection for Ménière's disease.  (In an informal claim also 
dated in February 1958, he listed his address as a post 
office box in Leavenworth, Kansas.)  In his VA Form 8-526 
(Veteran's Application for Compensation or Pension), he 
related that he was hospitalized for Ménière's disease at 
Andrews Air Force Base in 1948 or 1949.  He said he was 
becoming deaf in one ear.  He gave his address as the U.S. 
Penitentiary in Fort Leavenworth, Kansas.  Two witnesses 
(parole officers) signed his claim; they listed their address 
as the same post office box in Leavenworth, Kansas which the 
veteran gave as his address in his informal claim.

In a March 1958 rating decision, the RO denied service 
connection for Ménière's disease; the veteran was notified of 
this decision and he did not appeal.  The Board notes that 
the notice was mailed to the veteran's most recent address.  
Evidence submitted subsequent to this decision is summarized 
below.

In January 1976, the veteran submitted another claim for 
service connection for Ménière's disease with hearing loss.  
He said he was treated for this condition from April to May 
1949 at Andrews Air Force Base.  He related that he had been 
treated for an ear condition by the New York State Division 
of Vocational Rehabilitation since February 1975.

In a February 1976 rating decision, the RO denied service 
connection for Ménière's disease.  The veteran was notified 
of this decision in March 1976, and he was told that he 
needed to submit new and material evidence to reopen his 
previously denied claim.  Notices of disagreement were 
received from the veteran in July 1976 and August 1976.  A 
statement of the case was never issued.

In September 1995, the veteran submitted a claim for service 
connection for Ménière's disease; he said the condition began 
in 1949 and his hearing was worsening.  He asserted that he 
was diagnosed with Ménière's disease during service while 
stationed at Andrews Air Force Base.

By a letter to the veteran dated in November 1995, the RO 
informed him that his claim for service connection for 
Ménière's disease was previously denied, that he was notified 
of this fact by letters dated in March 1958 and March 1976, 
and that new and material evidence was necessary to reopen 
his claim.

By a letter dated in December 1995, the veteran claimed that 
he never received a letter from the VA in 1958.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in April 1996, the veteran essentially reiterated his 
assertions.  He contended that he developed Ménière's disease 
during service, and that such disease led to his current 
hearing loss.

At a June 1996 VA general medical examination, the veteran 
reported that he had Ménière's disease after a fall many 
years ago, and currently had bilateral hearing loss.  The 
examiner noted that the veteran had a bilateral hearing 
defect and used hearing aids.  The pertinent diagnosis was a 
bilateral hearing deficiency and a history of Ménière's 
disease.

At an August 1996 VA examination performed to evaluate the 
veteran's hypertension, the examiner (the same examiner who 
performed the June 1996 VA examination) diagnosed Ménière's 
disease and bilateral hearing defects.  He also indicated the 
same diagnosis in a January 1996 VA examination performed to 
evaluate the veteran's heart.

VA medical records dated from 1996 to 1997 reflect treatment 
for a variety of conditions, and are negative for a current 
diagnosis of Ménière's disease.  In November 1996, a computed 
tomography scan was performed to rule out cholesteatoma, as 
the veteran had conductive hearing loss.  There was no 
evidence of cholesteatoma.  Records show that the veteran 
wore hearing aids.  A June 1997 treatment record notes that 
the veteran gave a prior medical history of Ménière's 
disease.

In a March 1997 rating decision, the RO established 
entitlement to non-service-connected disability pension 
benefits.

At a November 1997 RO hearing, the veteran reiterated many of 
his assertions.  He contended that he incurred Ménière's 
disease during service, and said he began having hearing 
problems in 1957.  He said that no doctors other than 
military doctors had ever told him that he had Ménière's 
disease.

At a September 1998 Board hearing conducted at the RO (i.e. a 
Travel Board hearing), the veteran reiterated many of his 
assertions.  He testified that during service he was 
hospitalized after he became dizzy and vomited, and was 
diagnosed with Ménière's disease.  He said that since service 
he had some medical problems involving dizziness.  He was 
hospitalized for seizures at Harlem Hospital in 1951 or 1952, 
at Lincoln Hospital after he was found unconscious in 
approximately 1966, and at the "Area" (Erie) County Medical 
Center in Buffalo in 1992.  He complained of current hearing 
loss.  He denied post-service treatment for Ménière's 
disease, and did not know of any post-service diagnosis of 
Ménière's disease.  He said he was currently taking 
medication for dizziness.

By a memorandum dated in January 1998, a representative from 
Harlem Hospital stated that no records were available 
pertaining to the veteran.

By a letter received in January 1998, the veteran asked the 
RO to proceed without obtaining his records from the Bureau 
of Prisons.

By a letter received in March 1998, the veteran contended 
that some of his service medical records were missing, 
specifically the records documenting that he was diagnosed 
with Ménière's disease in service.  He also reiterated that 
he never received notice of the original denial of his claim.

In December 1998, the Board remanded the case to the RO, 
primarily to obtain private medical records and for a VA 
examination.

Private medical records dated in 1999 from the New York City 
Office of Home Care Services reflect that the veteran was 
treated for seizure disorder.

By memoranda dated in January 1999 and March 1999, 
representatives from Erie County Medical Center stated that 
no records were available pertaining to the veteran.

In February 1999, the RO received private medical records 
from Queens Hospital Center reflecting that the veteran was 
treated for chest pain in 1996.  Such records are negative 
for Ménière's disease.

By a letter to Lincoln Hospital dated in March 1999, the RO 
requested medical records pertaining to the veteran.  There 
was no response from the hospital.

At an April 1999 VA audiological examination, the veteran 
reported that he was hospitalized during service in 1949 with 
severe vertigo, and that he was diagnosed with Ménière's 
disease.  He currently complained of hearing loss and 
occasional vertigo and tinnitus.  The diagnosis was severe 
mixed hearing loss in the right ear, and severe to profound 
mixed hearing loss in the left ear, with a large conductive 
component bilaterally.  The examiner indicated that the 
overall pattern of results was consistent with possible 
ossicular fixation and not Ménière's disease.

At an April 1999 ear examination, the examiner noted that the 
veteran's claims folder was reviewed.  He indicated that the 
veteran had bilateral hearing loss predominantly conductive 
in nature, which was consistent with otosclerosis.  The 
diagnosis was bilateral otosclerosis.  He opined that the 
veteran did not have a history or physical examination 
suggestive of Ménière's disease.

By a letter to Lincoln Hospital dated in March 2002, the RO 
requested medical records pertaining to the veteran.  There 
was no response from the hospital.

By a letter to the veteran dated in March 2002, the RO 
informed him that his records had not been received from 
Lincoln Hospital.  

By a letter dated in March 2002, the veteran said he was 
unable to obtain medical records from Lincoln Hospital.  By a 
letter dated in September 2002, the veteran contended that VA 
was not trying to help him with his claim.  He contended that 
his recent VA examination was not performed by doctor, but 
was nothing more than a hearing test performed by a 
technician.  He added, "In fact the eithology [sic] of 
Menier's ear disease, is progressive lost [sic] of hearing 
and this has been clearly established in my case."

In an undated letter to the veteran, the Board informed him 
that the Board member who conducted his Travel Board hearing 
was no longer employed at the Board, and offered him the 
opportunity for another Board hearing.  By a letter dated in 
July 2003, the veteran indicated that he did not want another 
Board hearing.

Analysis

In the present case, a claim for service connection for 
Ménière's disease was denied by the RO in March 1958, and the 
veteran did not appeal.  This decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the application to reopen a claim for 
service connection for a psychiatric disorder in March 1958, 
it had before it the veteran's service medical records, which 
are negative for Ménière's disease, and considered post-
service medical records which are also negative for Ménière's 
disease.  

Additional evidence submitted since the March 1958 decision 
includes VA and private medical records reflecting treatment 
for a variety of other medical conditions.  Such evidence, 
although new, is not material, as it does not relate to the 
issue of service connection for Ménière's disease.  Hence, 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.  

Evidence submitted since the March 1958 decision also 
includes reports of VA examinations performed in January 1996 
and August 1996 to evaluate the veteran's cardiovascular 
conditions.  Such reports reflect that the examiner diagnosed 
Ménière's disease and bilateral hearing defects.  Although 
these reports are new, such diagnosis appears to be based 
solely on the veteran's reported history and therefore the 
opinions have no probative value and are not material 
evidence.  See Moffitt v. Brown, 10 Vet. App. 214 (1997); 
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (A medical opinion based on an 
inaccurate factual premise is not probative).  Thus these 
examination reports are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.

Evidence received since the March 1958 decision also includes 
reports of an April 1999 VA audiological examination and an 
April 1999 ear examination.  The examiners opined that the 
veteran does not have Ménière's disease.  Although these 
reports are new, they are not material as they do not tend to 
show that the veteran currently has Ménière's disease which 
is linked to service.  Hence the reports are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Id.

The Board notes that some of the post-service medical records 
received since the 1958 RO decision note that the veteran 
reported a history of Ménière's disease incurred in military 
service.  Such information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence and cannot 
enjoy the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510 (1992) because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore, supra; Reonal, supra.

Since the 1958 RO decision, the veteran and his 
representative have submitted statements to the effect that 
the veteran currently has Ménière's disease which was 
incurred in service.  These assertions are not new as they 
are duplicative of the veteran's statements which were of 
record at the time of the prior final denial of the 
application to reopen the claim for service connection.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992).

The Board concludes that new and material evidence has not 
been submitted since the March 1958 RO decision.  Thus, the 
claim for service connection for Ménière's disease has not 
been reopened, and the March 1958 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
Ménière's disease is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

